Citation Nr: 1335693	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  06-10 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C for the period from May 5, 1997, to July 2, 2001.

2.  Entitlement to an initial disability rating in excess of 40 percent for hepatitis C on or after July 2, 2001.

3.  Entitlement to a disability rating in excess of 10 percent for genital herpes.

4.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The appellant and E.D.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2000 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the August 2000 rating decision, the RO granted entitlement to service connection for hepatitis and genital herpes and assigned a 10 percent and a noncompensable evaluation, respectively, effective from May 5, 2000.  The Veteran disagreed with both ratings and perfected an appeal.  He also disagreed with the effective dates.

In a February 2002 rating decision, the RO assigned a 20 percent rating for hepatitis C, effective July 2, 2001, and continued the noncompensable rating for genital herpes.

In December 2002, the Board remanded the following claims: entitlement to an initial compensable rating for genital herpes; entitlement to an initial rating in excess of 10 percent prior to July 2, 2001, for hepatitis C; entitlement to an initial rating in excess of 20 percent from July 2, 2001, for hepatitis C; entitlement to an effective date earlier than September 9, 1999, for the grant of service connection for genital herpes; and entitlement to an effective date earlier than September 9, 1999, for the grant of service connection for hepatitis C.

In a January 2004 rating decision, the RO assigned an earlier effective date of May 5, 1997, for the grant of service connection for hepatitis C and genital herpes.  It also increased the disability rating for hepatitis C to 40 percent, effective from July 2, 2001, and increased the disability rating for genital herpes to 10 percent.

Subsequent to the date of this rating decision, the Veteran's representative submitted a January 2004 written statement indicating that he was happy with the January 2004 rating decision that granted him increased ratings for his hepatitis C and genital herpes.

In April 2004, however, the Veteran submitted a written statement that he indicated was a notice of disagreement regarding hepatitis C.

The Board finds that the January 2004 written statement withdrew the claims of entitlement to an initial increased rating for genital herpes and entitlement to earlier effective dates for the grant of service connection for genital herpes and hepatitis C.  Those appeals were closed when the one-year time period to appeal the January 2004 rating decision expired.  However, the timely notice of disagreement filed in April 2004 with the January 2004 rating decision continues the appeal with regard to the initial ratings assigned to hepatitis C.  As such, the Board concludes that the Veteran's claim for increased ratings for hepatitis C has been on appeal since the initial grant of service connection.

In March 2007, the Veteran raised a new claim of entitlement to an increased rating for genital herpes.  That claim was adjudicated in a September 2007 rating decision, and the Veteran perfected the current appeal.

In a September 2009 rating decision, the RO denied entitlement to TDIU.  The Veteran did not appeal that decision.  In March 2011, he filed another claim of entitlement to TDIU.  In that claim, the Veteran indicated that the service-connected disability that prevented him from securing or following any substantially gainful occupation was his mood disorder due to hepatitis C.  Subsequently, in an April 2013 rating decision, the RO awarded a 100 percent disability rating for mood disorder with psychotic features, associated with hepatitis C, effective February 28, 2011.  The Board finds that the grant of a 100 percent rating for mood disorder, effective February 28, 2011, renders moot the March 2011 claim of entitlement to TDIU based on that particular disability.  However, as will be explained in greater detail below, the Veteran raised a claim of entitlement to TDIU as due to his hepatitis C during his July 2013 Board hearing.  This matter will be addressed separately below.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of hearing is associated with the Veteran's virtual VA claims file.  All evidence contained in the Veteran's virtual VA claims file and Veterans Benefits Management System file was reviewed by the RO prior to issuing the April 2013 supplemental statement of the case and by the Board prior to issuing this remand.

The issue of entitlement to service connection for a cardiac disorder, claimed as secondary to hepatitis C, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

Regarding all claims on appeal, the Board notes that the Veteran testified in July 2013 that he sought medical treatment at VA every three to four months.  The last records associated with the Veteran's claims file from VA are dated in early January 2013.  As such, a remand is necessary to obtain the more recent treatment records and associate them with the claims file.

As to the Veteran's claim for an increased evaluation for hepatitis C, the Board notes that the rating criteria used to evaluate this disability changed during the course of the appeal.  The medical evidence of record, to include the VA examination reports, does not appear to clearly address all of the necessary findings under the old and new rating criteria.  Therefore, an additional VA examination is necessary in this case.

Additionally, the Board notes that the Veteran has not received notification of the rating criteria used to evaluate his genital herpes disability.  

Finally, the Board finds that a claim of entitlement to TDIU has been reasonably raised by the record.  While the Veteran has been awarded a 100 percent schedular rating for mood disorder, the Veteran implicitly raised a claim of unemployability due to his service-connected hepatitis C during his July 2013 hearing.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, in Bradley v. Peake, 22 Vet. App. 280, 294  (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s) . Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Therefore, the RO/AMC should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop a claim for TDIU based on hepatitis C in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO/AMC should provide the Veteran with notice regarding the rating criteria used to evaluate his service-connected genital herpes.

3.  The RO/AMC should obtain any outstanding treatment records from the VA McAllen Outpatient Clinic in McAllen, Texas, dated since January 2013.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

4.  After obtaining the above records to the extent available, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hepatitis C.

Because this examination must take into account the Veteran's hepatitis C symptomatology since May 1997, the claims file must be provided to and reviewed by the examiner.

The examiner should report all signs and symptoms necessary for rating the Veteran's hepatitis C under the rating criteria in effect prior to and from May 31, 2001.  

In particular, the examiner is asked to provide answers to the following questions, which are responsive to both the new and old rating criteria.

A.  At any time since May 5, 1997, has the Veteran had marked liver damage manifest by liver function test?

B.  At any time since May 5, 1997, has the Veteran demonstrated moderate liver damage?

C.  At any time since May 5, 1997, has the Veteran demonstrated serologic evidence of hepatitis C infection?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, to include the virtual file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO/AMC should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be implemented.  If any report does not include adequate responses to the specific opinions requested, it should be returned to the examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues remaining on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



